DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al (10,129,523) in view of Narayanan et al (8,339,470)
Regarding claims 1, 8 and 15 Michail discloses,
 	Receiving, at an electronic device, image data to be presented on a display of the electronic device at a first resolution (note fig. 6a, block 604, receive image data, col. 6 lines 30-44 image data on the display), wherein the image data comprises a color image and the down sampled depth map (note fig. 6a, reduce resolution depth map, down sampled depth map) associated with the color image (note col. 6 lines 30-35, color sampled discloses); 

 	Outputting, on the display, a reprojected image (note fig. 6b, block 640, display reprojected image) at the first resolution based on the color image and the high resolution depth map, and
 	 wherein the down sampled depth map is at a resolution less than the first resolution (note fig. 6a, block 610, reduce resolution of depth map, shows resolution less than a first resolution).  Michail does not clearly disclose generating a high resolution depth map by calculating, for each point comprising the first resolution, a depth value based on a normalized pose difference across a neighborhood of points for the point, a normalized color texture difference across the neighborhood of points for the point, and a normalized spatial difference across the neighborhood of points. Narayanan discloses Generating a high resolution depth map by calculating, for each point comprising the first resolution, a depth value based on a normalized pose difference across a neighborhood of points for the point, a normalized color texture difference across the neighborhood of points for the point, and a normalized spatial difference across the neighborhood of point (note col. 4 lines 3-15, higher resolution generate based on comparison and stereo and disparity factors)  Michail and Narayanan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effectively filed date to include generating high resolution depth map in the system of Michail as evidenced by Narayanan the suggestion/motivation for doing so preserve shape data in higher resolution images (note col. 1 lines 20-22). It would have been obvious to combine Narayanan with Michail to obtain the invention as specified by claims 1, 8 and 15.

Regarding claims 2, 9 and 16,

 	Michail and Narayanan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effectively filed date to include  comparison based on the down sampled depth map in the system of Michail as evidenced by Narayanan the suggestion/motivation for doing so preserve shape data in higher resolution images (note col. 1 lines 20-22). It would have been obvious to combine Narayanan with Michail to obtain the invention as specified by claims 2, 9 and 16.

Regarding claims 7 and 14 Michail discloses,
 	Filtering the reprojected image in at least one of a spatial or an intensity domain prior to outputting the reprojected image to the display (fig. 7 block 716 and 722, depth correction and display, col. 8 lines 23-25 26-32, depth correction 716 perform filtering and reprojected is displayed (722).

Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claims claim 3, 10 and 17.  Prior art could not be found for the features determining a second 3D pose associated with the image data based on the downsampled depth map; generating a color texture map based on the color image; and wherein the normalized pose difference, the normalized color texture difference and the normalized spatial difference across the neighborhood of points are determined based on the first 3D pose, the second 3D pose, and the color texture map.  These features in combination with other features could not be found in the prior art.  Claims 4-6, 11-13 and 18-20 depend on claims 3, 10 and 17, respectively.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
January 1, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664